Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicants set forth claims to preparations of polyurethane elastomer foams of particular ranges of density, hardness and other property values advantageous to shoe sole applications that are prepared from a particularly defined combination of polyols that include polytetramethylene ether glycol (PTMEG) and ethylene glycol (monoethylene glycol) and particularly defined isocyanate prepolymers prepared from 4,4’-diphenylmethane diisocyanate and PTMEG.  Though the closest prior art, CN 106854273, offers guidance towards the formation of reactive combinations that include polyols of PTMEG and ethylene glycol and isocyanate prepolymers that are based on PTMEG, it is deficient its guidance towards formulations having ranges of amounts as claimed and preparations having the ranges of density and hardness values as defined by the claims, and, in fact, its own examples even teach away from the ranges of hardness and density values defined by applicants’ claims with no remedy or guidance in this regard beyond these embodiments of their disclosure.  Accordingly, the closest prior art, including particularly CN 106854273 taken alone or in combination with other prior art, is insufficient in its teaching or fair suggestion of preparations of polyurethane elastomer foams formed from polyol and isocyanate prepolymer formulations as claimed that have ranges of density and hardness values along with other effects as defined by the claims as they stand.
Claims 16-18 are eligible for rejoinder and accompany claims 1-15 in their allowability.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Albuerne et al., Shimizu and Kuwamura et al. are cited for their disclosures of relevant elastomer foam preparations and reactant materials in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/               Primary Examiner, Art Unit 1765